Plaintiff in error was convicted at the March, 1911, term of the county court of Seminole county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. We have carefully examined the record and find that the accused had a fair and impartial trial in every particular. The instructions of the court were as favorable as the law justifies. Finding no error in the record to prejudice the substantial rights of the plaintiff in error the judgment of the trial court is affirmed. *Page 737